OPINION — AG — IN THE EVENT BUT ONLY IN THE EVENT THAT THE COURT CLERK CAN COME FORWARD WITH PROOF THAT THE GOVERNOR SIGNED HOUSE BILL NO. 1044 AT A TIME OF THE DAY ON JUNE 30, 1965, PRIOR TO THE TIME OF THAT DAY ON JUNE 30, 1965, PRIOR TO THE TIME OF THAT DAY THAT THE COUNTY COMMISSIONERS COMPLETED THEIR ACTIONS ON HER APPOINTMENT THEN SHE IS ENTITLED TO HAVE HER SALARY COMPUTED UNDER THE PROVISIONS OF SAID HOUSE BILL NO. 1044 CITE: 19 O.S. 1965 Supp., 180.64 [19-180.64](A), OPINION NO. 65-294 (HUGH COLLUM) ** SEE: OPINION NO. 68-293 (1968) **